Citation Nr: 0723700	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for defective vision of 
the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughters, P.T. and L.B.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from December 1942 to January 1946.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As support for his claim, the veteran and his daughters 
testified at a hearing at the RO in May 2007 before the 
undersigned Veterans Law Judge of the Board.  

The Board has advanced the veteran's appeal on the docket due 
to his age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).  

Since the claim must be further developed, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

It does not appear the VA physician who examined the veteran 
in July 2005 reviewed the claims file for the pertinent 
medical history.  The examiner apparently, instead, relied 
entirely on the veteran's self-reported history.  Moreover, 
after listing "macular edema of the left eye, most likely 
secondary to his shrapnel injury" in the diagnostic 
assessment, the examiner further commented that it was his 
impression that the injury to the veteran's left eye during 
service was service connected and that he "needs to be given 
full compensation for this injury."  Significantly, though, 
other records show that, although service connection was 
originally established for blindness in this eye and a 30 
percent rating assigned in February 1946, a subsequent rating 
decision in April 1947 determined the initial rating was 
clearly and unmistakably erroneous.  This revised decision 
was based on the veteran's service medical records (SMRs), 
which showed that, at the time of his military induction 
examination, he could only count fingers at one foot using 
his left eye and, at the time of his military discharge 
examination, he could only perceive light in this eye.  
Accordingly, the RO reduced the rating for his left eye 
disability to 0 percent (i.e., noncompensable) based on the 
degree of aggravation of the disability by his military 
service - that is, the degree of additional disability he 
had over and above that existing prior to entering the 
military.  See 38 C.F.R. § 4.22 (2006).  His rating has 
remained at 0 percent ever since.  

In conjunction with his current appeal, the veteran and his 
daughters have submitted written statements and testified at 
his hearing that he had no difficulty seeing with his left 
eye prior to service.  The undersigned Veterans Law Judge 
advised them at the hearing that, if they wanted to contest 
the RO's April 1947 determination, they needed to submit a 
separate allegation of clear and unmistakable error (CUE) in 
that decision to collaterally attack it and possibly have it 
overturned.  See 38 C.F.R. § 3.105(a).  There is no 
indication, however, they have done this, so as of now that 
decision stands.  This also, in turn, means there is only one 
issue presently before the Board, whether the veteran meets 
the requirements for a higher, i.e., compensable rating for 
his left eye disability (not, as the VA examiner mistakenly 
indicated, whether this disability is related to his military 
service, meaning service connected, because VA already has 
conceded that to an extent it is)  Again, though, his 0 
percent rating - for all intents and purposes, means the RO 
determined his pre-existing left eye disability was no worse 
after his military service ended than it was prior to his 
enlistment.

Since the July 2005 VA examiner made comments about the 
veteran's left eye disability (including, in particular, 
regarding its etiology) based on erroneous presumptions, most 
likely the result of not independently reviewing the 
veteran's service medical records or any other relevant 
medical records - instead, basing his opinion on little more 
than the veteran's self-reported medical history - another 
examination is needed for an informed medical opinion 
concerning the current severity of the disability, especially 
insofar as in comparison to the level of disability prior to 
beginning service.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1995); LeShore v. Brown, 8 Vet. App. 406 (1995); cf. 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a medical 
opinion is "immaterial" where there is no indication 
the physician reviewed relevant service medical records or 
any other relevant documents that would have enabled him to 
form an opinion on service connection on an independent 
basis); see also Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  See, as well, 
38 C.F.R. § 4.2 (2006), providing that, "[i]f a diagnosis is 
not supported by the findings on the examination report or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for another eye 
examination.  The examiner must review 
the claims file, including a complete 
copy of this remand, for the veteran's 
pertinent medical and other history - 
including especially concerning the left 
eye impairment noted when he began 
serving on active duty in the military.  
The examiner's report should set forth in 
detail all current symptoms, clinical 
findings, and diagnoses regarding the 
veteran's eyes (but his left eye 
in particular).  The examiner should 
specifically assess the current severity 
of any left eye impairment, over and 
above the level of impairment the veteran 
had in this eye when entering the 
military, as shown by his service medical 
and other records.  The examiner should 
discuss the rationale for the opinion, 
whether favorable or unfavorable.  

2.  Then readjudicate the veteran's claim 
in light of the additional evidence.  If 
the appeal is not decided to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



